If this were an action by plaintiffs against Budd Creek Placers, Inc., it would seem quite obvious that the latter would not, in face of Rem. Rev. Stat., § 7594, be heard to say that it had got out from under its liability for wages by shifting its obligation to Shrauger and Wallgren.
Contracts in contravention of the terms of the statute are against public policy and, therefore, void. *Page 702 Shortall v. Puget Sound Bridge  Dredging Co., 45 Wn. 290,88 P. 212, 122 Am. St. 899; Burdette v. Broadview Dairy Co.,123 Wn. 158, 212 P. 181. In the latter case, the court said:
"It is clear that the statute establishes a rule of public policy, and that the natural right of the employer and the employee to contract between themselves must yield to what the legislature has established as the law."
In those cases, it was held that the employees were entitled to their wages upon ceasing work notwithstanding contracts made by them deferring time of payment. In other words, the liability of the employer to pay in accordance with the terms of the statute was not modified or extinguished by the agreement. Applying the statute and the principle enunciated in those decisions to the facts in the case at bar, it would seem clear that the release signed by appellants was void. I think their right to hold the Budd Creek Placers, Inc., for their wages was not extinguished by it. It would follow, therefore, that appellants do not stand within the rule they seek to invoke — for it is of the essence of the rule that the principal obligor be released from liability.
The judgment should be affirmed.
MAIN, MILLARD, and DRIVER, JJ., concur with BLAKE, J. *Page 703